Citation Nr: 0206390	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for a 
fracture of the third metatarsal of the right foot. 


REPRESENTATION

Appellant represented by:	P. David Palmiere, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1970.  
The veteran's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 rating 
decision from the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

Although not certified for appeal, the Board finds that it 
has jurisdiction to address the issue of entitlement to 
service connection for venous insufficiency to include 
bilateral varicosities.  A review of the claims file reveals 
that the RO denied service connection for venous 
insufficiency and bilateral varicosities in a December 2001 
rating decision.  In February 2002, the RO received a 
statement from the veteran's representative that the Board 
finds could reasonably be construed to include a Notice of 
Disagreement to the December 2001 rating decision.  As such, 
the RO should issue a Statement of the Case on the issue of 
whether the veteran is entitled to service connection for 
venous insufficiency to include bilateral varicosities.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (a Notice of 
Disagreement confers jurisdiction on the Board, and the next 
step is for the RO to issue a Statement of the Case).  
Therefore, that matter is addressed in the REMAND portion of 
this decision.  Finally, the veteran's service connection 
claim is not so inextricably intertwined with the issue 
presently on appeal as to have a "significant impact" on 
the veteran's claim for entitlement to an increased 
(compensable) rating for fracture of the third metatarsal of 
the right foot.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (issues are "inextricably intertwined" when they are 
so closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered). 






FINDINGS OF FACT

1. The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2. The veteran has not manifested moderate malunion of the 
third metatarsal of the right foot.  


CONCLUSION OF LAW

The schedular rating criteria for entitlement to a 
compensable evaluation of a fracture of the third metatarsal 
of the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, Diagnostic Code 5283 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A. 

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a rating decision in August 1999 of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in a September 2000 
Statement of the Case and a December 2001 Supplemental 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
(compensable) rating.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran's 
service medical records have been obtained an include a 
report of his in-service fracture of the third metatarsal of 
the right foot.  In addition, the veteran's representative 
has submitted two private medical reports reflecting an 
evaluation of his disorder.  The veteran has also asserted 
that he was seen by several health professionals following 
service; however, he is currently unable to recall their 
names or locations.  The veteran was informed at his May 2001 
VA hearing that if he should recall such evidence, it should 
be submitted.  No additional medical evidence to support the 
veteran's claim has been identified. 

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant a remand, the veteran's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In August 1999, the veteran was service-connected for a 
fracture of the third metatarsal of the right foot.  He was 
awarded a noncompensable rating at that time, but contends 
that his metatarsal fracture is more disabling that currently 
evaluated, and this appeal ensued.

The veteran is presently assigned a noncompensable rating for 
malunion of the metatarsal bones under the provisions of 
Diagnostic Code 5283.  A 10 percent rating is warranted when 
the malunion disorder is moderate, and a 20 percent rating is 
awarded when the malunion disorder is moderately severe.  
Finally, a 30 percent rating is warranted when the malunion 
disorder is severe.  

Service medical records indicate that in June 1968, an 
aircraft tire fell on the veteran's right foot.  Upon 
examination, no definite fracture was found.  The examiner 
indicated that there was a defect in the medial cortex of the 
mid shaft of the right third metatarsal, but asserted that it 
was likely a nutrient foramen.  The examiner did state that 
if the veteran's right third metatarsal was tender, a 
greenstick fracture may be present.  X-rays were negative for 
definite fracture or displacement.  During a flight 
examination in July 1969, the veteran marked "yes" in the 
box indicating "foot trouble," and an explanation indicated 
that a heavy object had fallen on his right foot and caused 
bruising.  At his November 1969 separation examination, the 
veteran marked "no" to the box indicating "foot trouble," 
and while his foot contusion was listed and bruising was 
noted, the report stated that no additional complications or 
sequela were found.  

Private treatment reports from Allan M. Grant, M.D. reflect 
that the veteran was seen in October and December 1998.  Dr. 
Grant related that the veteran had informed him of his in-
service accident in which an aircraft tire fell on his foot.  
In October 1998, the veteran complained of problems in his 
lower right extremity.  Specifically, he stated that he had 
pain and chronic swelling in his foot.  He also reported that 
he had been employed as a barber for 29 years and worked up 
to twelve hours per day.  Upon examination, the veteran 
showed excellent pedal pulses, swelling of the right leg, and 
mild tenderness of the right forefoot, without significant 
pain on his forefoot.  An x-ray showed evidence of a healed 
third metatarsal fracture with no other abnormalities.  Dr. 
Grant diagnosed the veteran with a healed third metatarsal 
fracture, and chronic venous insufficiency with chronic 
edema.  He stated that he could not say for certain to what 
extent his in-service injury had caused his venous 
insufficiency problem, but commented that he had seen many 
metatarsal fractures which usually did not lead to chronic 
swelling of the leg.  In addition, he asserted that since the 
injury happened thirty years ago, it would be "almost 
impossible" to ascertain any causal relationship.  In 
December 1998, when asked whether the veteran's swelling 
problem might be connected to his in-service injury, Dr. 
Grant stated, "I cannot tell you for certain.  There is the 
possibility that this could have a connection but again I 
could not prove or disprove that at this time."  

In June 2000, Michael J. Fugle, D.O. evaluated the veteran 
following complaints of pain in the right foot.  Dr. Fugle 
had been informed by the veteran of his in-service metatarsal 
fracture.  The veteran asserted that he had received no other 
treatment for his foot and leg, but he had worn an elastic 
stocking for support for 15 years.  The veteran also reported 
that he was employed as a barber and stood on his feet for 
several hours per day, with the swelling increasing 
throughout the day on his right side.  Upon examination, Dr. 
Fugle noted that the veteran had large varicosities in his 
right leg and smaller varicosities in his left.  He also 
noted that the veteran had a full range of motion of the foot 
and ankle, with tenderness over the right foot on palpation.  
X-rays of the right foot revealed a healed fracture of the 
third metatarsal and osteoarthritis of the first 
metatarsophalangeal joint.  Dr. Fugle concluded that the 
veteran had a history of a significant crush injury to his 
right foot, enough to fracture the metatarsal, and that he 
also had persistent swelling in the right leg since that 
time.  

The veteran was provided a VA examination in October 2000.  
He asserted that he had been experiencing swelling and pain 
of the right foot, on and off, since 1973, and had constant 
swelling of his lower right extremity since 1980.  He also 
stated that he was employed as a barber, and was unable to 
stand for more than 2-3 hours.  The veteran further 
maintained that he could walk one mile, climb one flight of 
stairs without much problem, and could attend to simple daily 
activities.  He did not use a cane or a walker, but has been 
wearing support socks on both feet.  Upon examination, no 
tenderness was found over the feet, and joint movements were 
noted to be within normal limits.  Ultimately, the examiner 
diagnosed the veteran with bilateral varicosities of both 
lower extremities, more so on the right side, with an old 
healed fracture of the right third metatarsal bone secondary 
to a crush injury to the right foot.  In particular, the 
examiner stated that no residuals of the crush injury existed 
except the healed fracture of the third metatarsal of the 
right foot.  

In an April 2001 letter, Dr. Fugle asserted that his June 
2000 impression of the veteran's disability had not changed.  
In particular, he stated that the veteran's crush injury 
"certainly" caused the mid shaft fracture of the third 
metatarsal, and in all probability caused the arthritis in 
the first metatarsophalangeal joint.  He continued by noting 
that the veteran's persistent swelling and disturbance of the 
venous arterial lymphatic drainage resulted from the in-
service fracture.  In his opinion, the veteran's right leg 
and foot problems were a direct result of his in-service 
injury.

The veteran was provided a VA hearing in May 2001.  He again 
related the circumstances surrounding his in-service right 
metatarsal fracture.  In particular, he stated that a main 
gear tire from an aircraft fell off its stand, knocked him 
down, and crushed his foot.  When asked whether the tire hit 
his leg during the fall, the veteran responded, "it happened 
so fast, but the pain was more in my foot than the leg."  He 
could not recall having any additional foot or leg injuries 
following service.  The veteran asserted that he sought 
medical treatment roughly five or six years after service 
because his leg was swelling and his foot was in pain.  At 
that time, he was employed as a mechanic and was on his feet 
quite a lot.  He stated that he had been seen by several 
health professionals for treatment, and each had stated that 
his swelling and pain was related to his fracture.  The 
veteran was unable to recall the names of these health 
professionals or find any paperwork pertaining to his visits 
with them.

In a July 2001 statement, the veteran stated that he had 
experienced continued pain and swelling of his right foot and 
leg since his in-service metatarsal fracture.  He maintained 
that since that time, his right foot is painful when he 
stands or walks for any significant period of time.  He also 
stated that if he stood on his foot for several hours, both 
his right foot and right leg would swell and become tight and 
more painful.  

The veteran has submitted four medical articles in support of 
his increased rating claim.  

After reviewing the record, the Board finds that the evidence 
supports a noncompensable evaluation, and nothing higher.  
The evidence does not show that the veteran has exhibited a 
moderate malunion of the third metatarsal of the right foot.

While private treatment reports from Dr. Grant confirmed that 
the veteran had suffered a fracture during service, an x-ray 
showed evidence of a "healed" third metatarsal fracture 
with "no other abnormalities." 

Dr. Fugle examined the veteran in June 2000.  At that time, 
the veteran related his in-service medical history to Dr. 
Fugle, and made him aware the facts surrounding his fracture 
of the third metatarsal of his right foot.  Dr. Fugle was 
also aware of the veteran's employment as a barber that 
resulted with him standing for several hours each day, though 
it is unclear whether Dr. Fugle knew that the veteran had 
been a barber for 29 years.  In his report, Dr. Fugle made no 
findings specifically related to the veteran's third 
metatarsal of the right foot, except to say that it was 
healed.  In addition, an x-ray of the right foot revealed a 
"healed" fracture of the third metatarsal and 
osteoarthritis of the first metatarsophalangeal joint.  In an 
April 2001 statement, Dr. Fugle attributed the first 
metatarsal osteoarthritis to the in-service fracture, but 
gave no medical rationale for his opinion.  He merely stated 
that it was "in all probability" caused by the fracture of 
the third metatarsal.

The veteran's October 2000 VA examiner diagnosed the veteran 
with bilateral varicosities of both lower extremities, more 
so on the right side, with an old healed fracture of the 
right third metatarsal bone secondary to a crush injury to 
the right foot.  However, the examiner also determined that 
no residuals of the crush injury existed except the healed 
fracture of the third metatarsal.  No further disorder was 
noted relating to the veteran's third metatarsal of the right 
foot.  

The Board notes that the four medical articles have been 
submitted in support of the veteran's claim.  Articles can 
provide important support for a veteran's claim when combined 
with an opinion of a medical professional.  See Rucker v. 
Brown, 10 Vet. App. 67, 73-74 (1997).  However, these 
articles were not discussed by any health professional of 
record.  In addition, the articles submitted described 
injuries dissimilar to that suffered by the veteran.  While 
both the veteran and his representative have made statements 
relating the veteran's pain and swelling of the leg and foot 
to his in-service right metatarsal fracture, these statements 
deal primarily with the venous insufficiency suffered by the 
veteran.  Regardless of the opined etiology of the pain and 
swelling, lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

A complete review of the evidence reflects that there is no 
basis for an increased (compensable) rating for the veteran's 
fracture of the third metatarsal of the right foot.  The 
Board does not doubt the veteran's sincere belief that his 
right metatarsal fracture warrants a higher rating; however, 
the Board is bound by the regulatory rating criteria.  The 
evidence simply does not persuasively show that the veteran's 
fracture residuals more nearly approximates the criteria for 
a next higher rating of 10 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's fracture of 
the third metatarsal of the right foot has resulted in 
frequent hospitalizations.  Moreover, while noting the 
veteran's contentions regarding his leg pain and swelling, 
there is nevertheless no evidence that his right metatarsal 
fracture has resulted in marked interference with his 
employment.  The veteran has stated that he has worked as a 
barber for 29 years, and was previously employed as a 
mechanic.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against finding that the 
criteria for a compensable rating has been met.  The Board 
thus finds that the veteran's fracture residuals of the third 
metatarsal of the right foot is not manifested to a 
compensable degree under the schedular criteria for rating 
disabilities.  Moreover, there is not such a state of 
equipoise if the positive evidence with the negative evidence 
to otherwise provide a basis for assigning a compensable 
rating higher at this time.  See 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a compensable rating evaluation for a fracture 
of the third metatarsal of the right foot is denied.


REMAND

As stated in the introduction of this decision, the Board 
finds that statements made by the veteran's representative in 
February 2002 can reasonably be construed as a Notice of 
Disagreement, as to the December 2001 rating decision, which 
denied service connection for the veteran's venous 
insufficiency to include varicose veins.  However, the RO has 
not yet issued a Statement of the Case on that issue.  See 
Manlincon, 12 Vet. App. 238.  The failure to issue a 
Statement of the Case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (absent a 
Notice of Disagreement, a Statement of the Case, and a Form 
I-9, the BVA is not required, indeed, it has no authority, to 
proceed to a decision).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly this case is REMANDED so that the following 
actions may be taken: 

1. The RO is requested to review the 
veteran's claim and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).  In particular, the RO 
shall notify the veteran and his 
representative of all evidence necessary 
to substantiate his service connection 
claim, and he should be afforded an 
opportunity to submit such evidence.  In 
addition, the RO shall assist the veteran 
in obtaining any and all available 
evidence necessary for his claim.  

2. The veteran and his representative 
should be furnished a Statement of the 
Case addressing the issue of why the 
veteran was denied service connection for 
venous insufficiency to include varicose 
veins.  They must also be afforded an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran and his 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of his claim 
following the issuance of the Statement 
of the Case unless he perfects his 
appeal.  If the veteran perfects his 
appeal, the case should be returned to 
the Board.  

The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

